PER CURIAM.
Oscar Miller appeals his sentence to 240 months’ incarceration following his guilty plea and conviction of distribution of cocaine base, in violation of 21 U.S.C.A. § 841(a)(1) (West 2000). Because §§ 841 and 846 are not rendered unconstitutional by Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), which is the sole issue Miller asserts on appeal, we affirm Miller’s conviction and sentence. See United States v. McAllister, 272 F.3d 228, 230 (4th Cir.2001) (No. GO-4423). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.